                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA

The Satanic Temple, Inc.                     Case No.   -CV-         (WMW/LIB)

                              Plaintiff,
                                                     DEFENDANT’S
v.                                                 MOTION TO DISMISS

City of Belle Plaine, MN,

                            Defendant.

      Defendant City of Belle Plaine hereby moves the United States District Court

for the District of Minnesota for an Order dismissing Plaintiff’s Complaint with

prejudice pursuant to Federal Rule of Civil Procedure    (b)( ).

      This motion is based on the memorandum of law and accompanying

documents filed pursuant to Local Rule . , any further evidence and argument to

be presented at or before the hearing before the Court, and all of the files, records,

and proceedings herein.
Dated: March ,   GREENE ESPEL PLLP

                  s/Monte A. Mills
                 Monte A. Mills, Reg. No.       X
                 Katherine M. Swenson, Reg. No.
                     S. Ninth Street, Suite
                 Minneapolis MN
                 mmills@greeneespel.com
                 kswenson@greeneespel.com
                 ( )      -

                 Attorneys for Defendant
